Title: Thursday June the 14th 1781.
From: Adams, John Quincy
To: 


       This morning Mr. Jennings and Mr. Greves came here with An English Gazette; in which there is the detail of the action between Cornwallis and Green. Cornwallis writes that he has obtain’d a compleat victory; but he has thought proper to run away to Wilmington, General Green is at Camden; Cornwallis has made a Proclamation of pardon to every body (murderers ex­cepted) but does not mention of one single man’s having came over to him yet; his army was two days without any provisions. He writes in one part of his letter that a defensive war wou’d be certain destruction to the british forces; in another, he says he can only act upon the defensive; therefore by his own confession let him act after what manner he will; it is certain destruction to the british there.
       Mr. Jennings and Mr. Greves breakfasted here; I did not go out in the forenoon: Mr. Waldo din’d with us; after dinner I went and took a walk with Mr. Dana. We went to the printer’s of the Amsterdam Gazette for a couple of old numbers for Mr. Dana, We Walk’d to the Western market; and look’d about the shops, and then came home.
       Continued From Yesterday from Guthries Grammar. Chap: 4th §:6th.
      